Title: To George Washington from the Citizens of Fredericksburg, 14 February 1784
From: Citizens of Fredericksburg
To: Washington, George



Sir
[Fredericksburg, Va., c.14 February 1784]

While applauding millions were offering you their warmest congratulations on the blessings of Peace, and your safe return from the hazards of the Field, We The Mayor & Commonalty of the Corporation of Fredericksburg, were not wanting in Attachment and wishes to have joined in public testimonies of our

Warmest gratitude & Affection, for your long and Meritorious Services in the Cause of Liberty; A Cause Sir, in which by your examples and exertions with the Aid of your gallant Army, The Virtuous Citizens of this Western World, are secured in freedom and Independance. And altho: you have laid aside your Official Character we cannot Omit, this first Opportunity you have given us, of presenting with unfeigned hearts, Our Sincere Congratulations on your safe return from the Noisy Clashing of Arms, to the Calm Walks of Domestic ease; and it affords us great joy, to see you Once more at the place which claims the Honor of your growing infancy, the Seat of your venerable and Amiable Parent & Worthy Relations. We want language to express the happiness we feel on this Occasion, and which cannot be surpassed, but by Superior Acts (if possible) of the Divine Favor.
May the great and Omnipotent Ruler of Human events, who in blessing to America hath Conducted you thro: so many dangers, continue his favor and protection, thro: the remainder of your life in the happy society of an Affectionate and gratefull people. I have the Honor to be (in behalf of the Corporation)with every sentiment of esteem & Respect Your Excellencys Most Obt & most Hble Servant

William McWilliamsMayor

